In a proceeding pursuant to CPLR article 78 to compel the respondent to permit the petitioner to take examination No. 71-202 for appointment to the position of police sergeant in the Westchester County Department of Public Safety Services, the petitioner appeals from an order and judgment (one paper) of the Supreme Court, Westchester County (Isseks, J.), dated January 4, 1986, which granted the respondent’s motion to dismiss the petition for failure to state a claim upon which relief could be granted.
Ordered that the order and judgment is affirmed, with costs.
The petitioner did not allege that he was "responsible for the prevention and detection of crime and the enforcement of the general criminal laws of the state”, and hence did not demonstrate that he was a police officer entitled to the subject appointment (Civil Service Law § 58 [3]; New York State Deputies’ Assn. v New York State Civ. Serv. Commn., 57 AD2d 550). Accordingly, the petition was properly dismissed for failure to state a cause of action (CPLR 3211 [a] [7]). Mollen, P. J., Mangano, Brown and Lawrence, JJ., concur.